Citation Nr: 0326330	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  98-21 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for hiatal hernia, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left ankle sprain with early degenerative joint disease and 
peroneal tendonitis, currently evaluated as 20 percent 
disabling.

3.  Entitlement to service connection for a bilateral knee 
disorder claimed as secondary to a service-connected left 
ankle disability.

4.  Entitlement to service connection for a low back disorder 
claimed as secondary to a service-connected left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to November 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied increased evaluations for 
hiatal hernia and a left ankle disability and denied service 
connection for a bilateral knee disorder and low back 
disorder secondary to the left ankle disability.

The Board notes that an issue arose due to a possible 
untimely substantive appeal that was received in October 
2000.  The claims file indicated that a statement of the case 
(SOC) was initially sent to the veteran in July 2000, but was 
returned to the sender.  In light of the fact that the file 
does not reflect when the SOC was sent to the correct address 
and that an April 2003 travel board hearing provided 
testimony to the effect that the veteran had moved and that 
he filed the substantive appeal immediately after receiving 
the SOC, the veteran is afforded the benefit of the doubt as 
to the timeliness of his appeal.

The RO received a statement from the veteran in April 2002 
that raised the issues of increased evaluations for a left 
leg disability and nerve damage.  Furthermore, during a 
travel board hearing in April 2003 the veteran raised 
additional issues of entitlement to service connection for a 
back disorder secondary to ankle surgery and under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).  Both back 
claims stem from an epidural administered during surgery on 
the left ankle in September 1995.  These issues are referred 
to the RO for appropriate action.



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2003).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

A review of the claims file revealed that the notice 
provisions of the VCAA were adequately complied with by the 
RO; however, a remand is necessary to allow the RO to fulfill 
its duty to assist the veteran in obtaining evidence in 
support of his claims.  

During a travel board hearing that was held in April 2003, 
the veteran stated that he was denied Social Security 
benefits due to his disabilities in 1997.  A review of the 
record reveals that these records were not obtained.  
Although Social Security records are not controlling in 
regard to VA's determination, they must be considered like 
any other pertinent evidence and must be obtained.  See 
38 U.S.C.A. § 5103A(c)(3); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992);  Collier v. Derwinski, 1 Vet. App. 413 
(1991).

The veteran underwent a VA joints examination by a nurse 
practitioner in December 1997.  The Board considers the 
findings from the examination to be inadequate for two 
reasons.  First, the examination took place nearly six years 
ago; therefore, it may not be an adequate reflection of the 
current level of disability.  Secondly, the examination 
report failed to address several factors that must be 
considered in the evaluation of musculoskeletal disabilities.  

With the evaluation of musculoskeletal disabilities, 
particularly those involving limitation of motion, rating 
personnel must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown , 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  Joints 
that are actually painful, unstable, or mal-aligned, due to 
healed injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint. 38 C.F.R. § 4.59.  Thus, the 
veteran should be afforded another VA orthopedic examination.  

Similarly, the veteran has not undergone a VA examination to 
assess the level of impairment due to hiatal hernia since 
September 1998.  Since five years have passed since the 
examination, the Board recognizes that the examination may no 
longer reflect the veteran's current symptomatology and level 
of impairment.  For this reason, the veteran should be 
scheduled for another VA gastrointestinal examination.

In addition, the RO is advised to make efforts to obtain 
records of any ongoing treatment the veteran received for a 
left ankle disorder, bilateral knee disorder, hiatal hernia, 
and low back disorder during the pendency of the appeal that 
have not been associated with the file.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
residuals a left ankle injury, hiatal 
hernia, bilateral knee disorder, and low 
back disorder since September 2002.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).

3.  The RO should make arrangements for 
the veteran to undergo an orthopedic 
examination to determine the nature and 
extend of disability from residuals of a 
left ankle injury, and to evaluate the 
knees and low back.  The veteran should 
also be scheduled to undergo a VA 
gastrointestinal examination to determine 
the nature and severity of his hiatal 
hernia.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiners for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiners. 

The orthopedic report must include range 
of motion studies for the left ankle, 
with notation as to the degree of motion 
at which the veteran experiences pain, if 
any.  The physician should identify and 
completely describe any other current 
symptomatology, including any functional 
loss of the left ankle due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The physician should inquire as 
to whether the veteran experiences flare-
ups.  If so, he or she should describe, 
to the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.

Regarding the bilateral knee conditions 
and the low back condition, the physician 
should indicate whether it is as least as 
likely as not that the knees or the low 
back are causally or etiologically 
related to the service-connected left 
ankle disorder.  If the left ankle is not 
directly responsible for causing the low 
back or bilateral knee disabilities, the 
examiner should indicate whether the left 
ankle disorder aggravates any existing 
conditions of the knee or low back.  
Adequate reasons and bases are to be 
provided for any opinion rendered.

The gastrointestinal examination report 
should note the presence or absence of 
the following:  pain, vomiting, material 
weight loss and hematemesis, melena with 
moderate anemia, recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, and substernal or arm or 
shoulder pain.  The physician should 
provide an opinion as to whether the 
symptomatology associated with hiatal 
hernia results in either considerable or 
severe impairment of health.

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

4.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.   The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




